Title: To Thomas Jefferson from Robert Smith, 19 November 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir! 
            Nav Dep 19 Nov 1802
          
          I have the Navy Estimates for the ensuing year, prepared in detail, but can not state the aggregate, until it shall be determined how many vessels are to be kept in actual service—on this point therefore I beg leave to request instructions from you. 
          With the highest respect & esteem I have the Honor to be Sir, your mo ob St.
          
            Rt Smith
          
        